Exhibit 10.3

 
SECOND AMENDED AND RESTATED PROMISSORY NOTE


$35,000,000.00
(the "Principal
Amount")                                                                
December 31, 2004




FOR VALUE RECEIVED, the undersigned, T-BIRD NEVADA, LLC, a Nevada limited
liability company (the "Borrower"), promises to pay to the order of BANK OF
AMERICA, N.A., a national banking association (the "Lender"), at its office at
101 East Kennedy Boulevard, Tampa, Florida 33602 or at such other place as the
holder of this Note from time to time may designate to the Borrower in writing,
the principal sum of THIRTY-FIVE MILLION AND NO/100 DOLLARS ($35,000,000.00), or
so much thereof as may be outstanding, together with interest on the principal
balance of this obligation from time to time remaining unpaid, at the rates and
at the times provided in this Note. All payments required by this Note must be
by legal tender of the United States of America.
 
The principal amount of this obligation will be disbursed by the Lender to the
Borrower in accordance with the terms and conditions of that certain Second
Amended and Restated Loan Agreement dated of even date herewith between the
Borrower and the Lender, as amended or modified from time to time (the "Loan
Agreement"). All capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to such terms in the Loan Agreement.
 
Borrower shall have the right to choose the Floating LIBO Rate or the Base Rate
to apply to all advances under this Note prior to the occurrence and continuance
of an Event of Default. Borrower shall further have the right to change the
interest rate that is applicable to advances under this Note from the Floating
LIBO Rate to the Base Rate and vice versa prior to the occurrence and
continuance of an Event of Default. Borrower shall provide Lender with
irrrevocable notice of its election of the interest rate that is applicable to
each advance under this Note. If Borrower fails to provide such notice to Lender
prior to any disbursements under this Note, such advance shall bear interest at
the Floating LIBO Rate.
 
As used in this Note, the following terms shall have the following meanings:
 
1.  Advance or Advances. Any Advances under this Note either individually or
collectively as applicable.
 
2.  Base Rate: The per annum interest rate equal to the greater of (i) the Prime
Rate, or (ii) one-half of one percent (0.5%) above the Federal Funds Rate for
such day.
 
3.  Business Day. Any day other than a Saturday, Sunday or other day on which
commercial banks in Jacksonville, Florida are closed for business.
 
4.  Default Rate. The interest rate that is applicable to the principal
outstanding under this Note plus three percent (3.0%) per annum.
 
5.  Federal Funds Rate. Means for any day, the rate per annum rounded upward to
the nearest one one-hundredth of one percent announced by the Federal Reserve
Bank of Atlanta on such day as being the weighted average of the rates on
overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank.
 



     

--------------------------------------------------------------------------------

 


6.  Floating LIBO Rate. A fluctuating rate of interest per annum equal to the
Applicable Margin in excess of the rate obtained by dividing (a) the rate of
interest per annum at which deposits in United States dollars are offered in the
London Interbank market in an amount substantially equal to the Floating LIBO
Rate Advance and with a term equal to ninety (90) days, as appears on the LIBO
Rate Reference Page as of 11:00 a.m. (London time) on the date for which the
Floating LIBO Rate is being calculated, by (b) an amount equal to 1 minus the
Floating LIBO Reserve Requirement for such date. If at least two such offered
rates appear on the LIBO Rate Reference Page, the rate will be the arithmetic
mean of such offered rates. The Lender may, in its discretion, use any other
publicly available index or reference rate showing rates offered for United
States dollar deposits in the London Interbank market as of the applicable date.
In addition, the Lender may, in its discretion, use rate quotations for daily or
annual periods in lieu of quotations for substantially equivalent monthly
periods.
 
7.  Floating LIBO Reserve Requirement. The rate at which reserves (including,
without limitation, any marginal, supplemental or emergency reserves) are
required to be maintained by the Lender on the date for which interest is being
calculated, against U.S. dollar nonpersonal time deposits in the United States
with a term equal to ninety (90) days, expressed as a decimal.
 
8.  LIBO Rate Reference Page. Any of (a) the Reuters Screen LIBO Page, (b) the
Dow Jones Telerate Page 3750 or (c) such other nationally recognized source, as
may from time to time by used by the Lender in its sole discretion as a
reference for determining any applicable LIBO Rate or Floating LIBO Rate.
 
9.  "London Banking Day" shall mean each day other than a Saturday, a Sunday or
any holiday on which commercial banks in London, England are closed for
business.
 
10.  Maturity Date. December 31, 2008.
 
11.  Prime Rate: means the per annum interest rate announced from time to time
by Lender as its prime rate of interest and which prime rate of interest is not
the best or lowest rate offered by Lender to its customers.
 
Interest shall be calculated on the daily outstanding balance of each Advance
under this Note. Interest shall be computed on the basis of a year of 360 days
for the actual number of days elapsed through the actual payment due date.
Changes in the Floating LIBO Rate and the Base Rate shall be effective as of the
date of change in the applicable rate. Interest shall be payable quarterly in
arrears commencing on January 25, 2005, and continuing on each April 25, July
25, October 25, and January 25 of each year thereafter prior to the Maturity
Date.
 
The outstanding principal balance of this Note, plus unpaid accrued interest,
shall be due and payable on the Maturity Date.
 
The Borrower shall have the right, provided that it is not in default under this
Note or the Loan Agreement, to prepay the principal balance of this Note, in
whole or in part, at any time, upon payment of all interest and other sums then
due and payable pursuant to the provisions of this Note or the Loan Agreement.
No prepayment premium shall be payable with respect to any such prepayments.
 



    2  

--------------------------------------------------------------------------------

 


If any payment required by this Note is not paid within ten (10) days after the
date such payment is due, then the holder of this Note, at such holder's option,
may elect to declare the entire unpaid principal balance of this Note, plus
accrued interest, immediately due and payable. The Borrower shall pay a late
charge equal to the greater of (a) $100.00 or (b) five percent (5%) of the
amount of any payment which is not received by the Lender on or before the tenth
(10th) day following the date such payment is due, to compensate for the
Lender's loss of use of funds and for the expense of handling the delinquency,
which late charge must be received by the Lender with the payment then due.
After the Maturity Date of this Note, whether by acceleration or otherwise, the
principal amounts outstanding under this Note shall bear interest at the Default
Rate.
 
If, following any default by the Borrower under this Note, the holder of this
Note employs attorneys, to enforce collection of this obligation, in whole or in
part, then the Borrower will pay, a reasonable fee for such attorneys' and any
legal assistants' services, regardless of whether suit is instituted and, if a
suit or other action or proceeding is instituted to enforce payment of all or
any portion of this obligation, for all trial and appellate proceedings, if any,
the Borrower also will pay (i) all other costs of collection incurred, and (ii),
all costs and reasonable attorneys' and legal assistants' fees incurred by the
holder for all administrative, trial, and appellate proceedings involving this
obligation.
 
The remedies of the Lender as provided herein and in the Loan Agreement shall be
cumulative and concurrent, and may be pursued singly, successively or together,
at the sole discretion of the Lender, and may be exercised as often as occasion
therefor shall arise. No act of omission or commission of the Lender, including
specifically any failure to exercise any right, remedy or recourse, shall be
effective as a waiver thereof unless it is set forth in a written document
executed by the Lender and then only to the extent specifically recited therein.
A waiver or release with reference to one event shall not be construed as
continuing, as a bar to, or as a waiver or release of, any subsequent right,
remedy or recourse as to any subsequent event.
 
Notwithstanding any provision of this Note or the Loan Agreement to the
contrary, the parties intend that no provision of this Note or the Loan
Documents be interpreted, construed, applied, or enforced so as to permit or
require the payment or collection of interest in excess of the maximum rate as
hereafter may be permitted by the law applicable to this transaction (the
"Maximum Permitted Rate"). If, however, any such provision is so interpreted,
construed, applied, or enforced, then the parties intend: (i) that such
provision automatically shall be reformed nunc pro tunc so as to require payment
only of interest at the Maximum Permitted Rate; and (ii) if the holder of this
Note has received interest payments in excess of such Maximum Permitted Rate,
that the amount of such excess be credited nunc pro tunc in reduction of the
principal amount of this obligation, together with interest at such Maximum
Permitted Rate.
 
In connection with all calculations to determine the Maximum Permitted Rate, the
parties intend: first, that all charges be excluded to the extent that they are
properly excludable under the usury laws of the State of Florida or the United
States of America, as they from time to time are determined to apply to this
obligation; and, second, that all charges that may be "spread" in the manner
provided by Section 687.03(3), Florida Statutes (1995), or any similar successor
law, be spread in the manner provided by such statute.
 
This Note will be interpreted, construed, applied, and enforced according to the
laws of the State of Florida, regardless of where executed or delivered, where
payment is made, where any action or other proceeding involving this Note is
instituted, or whether the laws of the State of Florida otherwise would apply
the laws of another jurisdiction. The provisions of this Note bind, and are for
the benefit of, the respective heirs, successors, and assigns of the Lender and
all persons and entities executing this Note as the Borrower, jointly and
severally.
 
Presentment, protest, notice of protest, notice of dishonor, and all suretyship
defenses, unless expressly reserved by any subsequent endorser, are hereby
waived by all parties now or hereafter liable for payment of all or any portion
of this obligation, whether as makers, endorsers, guarantors, or otherwise, and
regardless of accommodation status.
 
This Note is an amendment and restatement of a $35,000,000.00 promissory note
dated March 17, 1997, from Borrower in favor of Lender.
 



    3  

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has executed and delivered this Note to be
effective as of the date first stated above.
 

 
T-BIRD NEVADA, LLC, a Nevada limited
 
liability company
     
By:
   
Name:
Thomas J. Shannon, Jr.
 
Title:
Manager





STATE OF                               )
COUNTY OF                           )


The foregoing instrument was executed before me in _________________,
_________________, this _____ day of January, 2005, by Thomas J. Shannon, Jr.,
as Manager of T-Bird Nevada, LLC, a Nevada limited liability company, on behalf
of the company. He is either personally known to me or has produced
_______________ as identification.





   
                                                                                
   
Notary Public
(AAFIX NOTARIAL SEAL)
 
(Name)                                                                  
 
Commission No.                                                    
 
My Commission Expires:                                 
         





 
# 2471502_v3




    4  

--------------------------------------------------------------------------------

 
